 Case 4:20-cv-04132-KES Document 13 Filed 12/01/20 Page 1 of 5 PageID #: 81




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


ERIC JAMES COON and ROBERT J.                         4:20-CV-04132-KES
POWER,

                    Plaintiffs,
                                               1915A SCREENING AND ORDER
       vs.                                           DISMISSING CASE

JASON RAVENSBORG, Attorney
General, in his individual and official
capacity, KRISTI NOEM, Governor of
South Dakota, in her individual and
official capacity, and STATE OF SOUTH
DAKOTA,

                    Defendants.


       Plaintiffs, Eric James Coon and Robert J. Power, filed a pro se civil rights

lawsuit under 42 U.S.C. § 1983. Docket 1. Coon and Power are inmates at the

South Dakota State Penitentiary. A third party paid both plaintiffs’ $400 filing

fee.

                            FACTUAL BACKGROUND

       The facts alleged in Coon and Power’s complaint are: Coon and Power

have criminal convictions in the state of South Dakota. See Docket 1 at 4. Coon

and Power are currently serving mandatory life in custody sentences under

SDCL § 22-6-1(1). Id. They claim that SDCL § 22-6-1(1) and (2) contain

“mandatory language and mandates a mandatory sentence.” Id. at 4, 5. Coon

and Power contend that the mandatory sentences under SDCL § 22-6-1(1) and
 Case 4:20-cv-04132-KES Document 13 Filed 12/01/20 Page 2 of 5 PageID #: 82




(2) take away a court’s discretion in sentencing a defendant. Id. Additionally, it

prevents defendants from presenting mitigating factors, witnesses, evidence,

evaluations, and presentence investigation reports during the “critical stage” of

sentencing. Id. They argue that defendants “should be afforded their

Constitutional right to defend and pursue leniency and[/]or mercy . . . .” Id.

Coon and Power claim that SDCL § 22-6-1(1) and (2) are virtually a “death

sentence.” Id. They claim that equal protection and due process are applied at

death penalty sentencing hearings, but not at life sentencing hearings. Id. at 6.

Coon and Power argue that equal protection and due process “should be

equally applied to all sentencing phases of any trial in any criminal charge

given, from the highest of felonies to the lowest of misdemeanors.” Id. Plaintiffs

claim that SDCL § 22-6-1(1) and (2) violate their due process rights under the

Fifth and Fourteenth Amendment and the Equal Protection Clause under the

Fourteenth Amendment. Id. at 4-6. They request injunctive relief and ask this

court to rule that SDCL § 22-6-1(1) and (2) are void and unconstitutional and

to apply this holding retroactively.

                               LEGAL STANDARD

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

                                        2
 Case 4:20-cv-04132-KES Document 13 Filed 12/01/20 Page 3 of 5 PageID #: 83




1985) (citation omitted); see also Ellis v. City of Minneapolis, 518 F. App’x 502,

504 (8th Cir. 2013). Civil rights complaints cannot be merely conclusory. Davis

v. Hall, 992 F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481,

482 (8th Cir. 2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the complaint’s

allegations are true[.]” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they

“[are] (1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

                                   DISCUSSION

      “[T]o state a claim for relief under § 1983, a plaintiff must allege

sufficient facts to show ‘(1) that the defendant(s) acted under color of state law,

and (2) that the alleged wrongful conduct deprived the plaintiff of a

                                         3
     Case 4:20-cv-04132-KES Document 13 Filed 12/01/20 Page 4 of 5 PageID #: 84




constitutionally protected federal right.’ ” Zutz v. Nelson, 601 F.3d 842, 848

(8th Cir. 2010) (quoting Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th

Cir. 2009)). Coon and Power claim that two subsections of South Dakota

criminal statutes, SDCL § 22-6-1(1) and (2), violate their due process rights

under the Fifth and Fourteenth Amendments and the Equal Protection Clause

under the Fourteenth Amendment. Docket 1 at 4-6. Plaintiffs argue that the

statute sets out mandatory sentences, which removes discretion from the

courts and prevents defendants from presenting arguments for a lesser

sentence. Id. Coon and Power ask this court to rule that the statutes, which

they were convicted under, are void and unconstitutional. Id. at 5, 7. They

request this court to apply its ruling retroactively to all convictions under the

statutes. Id. at 7.

         The primary issue raised by Coon and Power’s complaint relates to the

legality or constitutionality of their current confinement. As the United States

Supreme Court has noted, “habeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement and seeks

immediate or speedier release, even though such a claim may come within the

literal terms of § 1983.” Heck v. Humphrey, 512 U.S. 477, 481 (1994) (citing

Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973)). Therefore, because Coon

and Power are challenging the fact or duration of their confinement and seek to

be released from prison, they have failed to state a claim upon which relief may

be granted under § 1983. Their sole remedy is a writ of habeas corpus. Thus, it

is

                                         4
 Case 4:20-cv-04132-KES Document 13 Filed 12/01/20 Page 5 of 5 PageID #: 85




      ORDERED that Coon and Power’s complaint (Docket 1) is dismissed for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915A.

      Dated December 1, 2020.

                              BY THE COURT:

                              /s/ Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                       5
